Citation Nr: 0204549	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  98-18 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for menstrual disorder, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1974, October 1974 to August 1976, and from March 1990 to 
February 1992.  The veteran also had reserves service from 
1976 to 1990.  The record reflects that the veteran served on 
active duty in Southwest Asia from August 1990 to February 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied, inter alia, the veteran's claims 
of entitlement to service connection for memory loss, 
headaches, joint pain, general menstrual disorder (then 
characterized as Premenstrual Syndrome (PMS)), and chronic 
fatigue.  The veteran submitted a notice of disagreement in 
August 1998.  A statement of the case was issued in October 
1998.  The veteran submitted a substantive appeal later in 
October 1998; in that document, she indicated that she did 
not wish to appeal the denial of service connection for 
irritable bowel syndrome. A hearing was held before the 
undersigned Member of the Board in Washington, D.C. in 
February 2000.

The Board notes that the veteran also perfected an appeal 
with respect to the RO's June 1998 denial of her claims for 
service connection for dysthymic disorder and a skin 
disorder.  However, during the February 2000 hearing in 
Washington, D.C., the veteran withdrew these issues from 
appeal.  See 38 C.F.R. § 20.204 (2001) (the transcript of the 
hearing meets the requirements for such withdrawal).  She 
also reiterated her desire to "withdraw" the issue of 
service connection for irritable bowel syndrome.  
Accordingly, the claims for service connection for irritable 
bowel syndrome, dysthymic disorder and a skin disorder are 
deemed to be withdrawn and will not be further addressed in 
the following decision.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  There is no medical evidence demonstrating that the 
veteran currently has memory loss, to include findings of 
memory loss as a symptom of an undiagnosed illness.

3.  The veteran's headaches are attributable to known 
clinical diagnoses of migraine and tension headaches and no 
medical evidence of record establishes a causal nexus between 
these conditions and the veteran's active military service.  

4.  The veteran has been diagnosed with various joint 
disorders including pes planus, arthralgia of the right 
ankle, secondary to pes planus, status post right knee 
injury, postoperative arthroscopy, residuals of a right wrist 
injury, postoperative times two, and scoliosis of the lumbar 
spine.  There is no medical evidence of record that the 
veteran has a current disability from joint pain attributable 
to an undiagnosed illness or that establishes a causal nexus 
between the diagnosed disabilities and the veteran's service.  

5.  The veteran's complaints and symptoms related to a 
menstrual disorder are attributable to a known clinical 
diagnosis of perimenopausal state (premature menopause) and 
no medical evidence of record establishes a causal nexus 
between this condition and the veteran's service.  

6.  There is no medical evidence demonstrating that the 
veteran currently has chronic fatigue, to include findings of 
chronic fatigue as a symptom of an undiagnosed illness.


CONCLUSIONS OF LAW

1.  Memory problems, to include as due to an undiagnosed 
illness, are not of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5107(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).

2.  Headaches, to include as due to an undiagnosed illness, 
are not of service origin.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

3.  Joint pain to include as due to an undiagnosed illness, 
is not of service origin.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  A menstrual disorder, to include as due to an undiagnosed 
illness, is not of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).

5.  Chronic fatigue, to include as due to an undiagnosed 
illness, is not of service origin.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Although the RO has not explicitly considered the VCAA and 
its implementing regulations in adjudicating the claims on 
appeal, the Board finds that the duties imposed by the new 
law has, essentially, been met.  The record reflects that in 
September 1996, November 1996, April 1997, July 1998, 
November 1998 and May 2000, the veteran and her 
representative were specifically notified of the information 
and evidence that the VA would obtain, and the information 
and evidence that the veteran was expected to provide in 
support of her claims for service connection.  The June 1998 
rating decision, the October 1998 statement of the case, and 
the February 2001 supplemental statement of the case 
addressed the law and the evidentiary deficiencies of the 
veteran's claims.  In February 2000 the veteran was provided 
the opportunity to offer testimony in support of her claims 
at a hearing before the undersigned Member of the Board in 
Washington, D.C..  

Furthermore, the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are numerous medical records in the 
file.  The RO has obtained the veteran's service records, 
which include reports of her induction examinations, in-
service treatment entries, and discharge records.  There 
appears to be no indication that any service medical records 
are missing.  The veteran has been afforded VA examinations, 
which included relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  Further, and 
also pursuant to the April 2000 Board remand, the RO 
collected all medical records from VA Medical Centers 
identified by the veteran.  The veteran has been offered an 
opportunity to submit additional evidence in support of her 
claims, and she has not alluded to any other pertinent 
evidence not of record and, indeed, the Board is unable to 
identify any such evidence.  

Under these circumstances, the Board finds that a remand for 
the RO to explicitly consider the provisions of the VCAA is 
unnecessary.  See Bernard v. Brown, 3 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (2001).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2001).  Congenital or developmental defects are not 
diseases or injuries for which service connection can be 
granted.  38 C.F.R. § 3.303(c) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2001).  

Furthermore, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006.  38 U.S.C.A. § 1117 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.317(a)(1) (2001) (as amended) 66 Fed. 
Reg. 56,614-56,615 (Nov. 9, 2001)(to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 38 
C.F.R. Part 4 of this chapter for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(3) (2001).

A disability referred to in this section shall be considered 
service-connected for purposes of all laws in the United 
States.  38 C.F.R. § 3.317(a)(2-5) (2001).  Signs or symptoms 
which may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b) (2001).

If signs and symptoms have been medically attributed to a 
diagnosed or "a poorly-defined disease such as chronic 
fatigue syndrome or fibromyalgia," the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

II.  Analysis

A.  Memory Loss

The veteran contends that she has concentration and memory 
problems as a result of her service in the Persian Gulf.  
Service medical records from the veteran's period of service 
from 1973 to 1976 are entirely negative for complaints, 
findings or treatment of symptoms associated with memory 
loss.  At her August 1976 discharge examination, all findings 
were normal.  Service medical records from her period of 
service from 1990 to 1992 are likewise negative. 

Of record are post-service VA outpatient treatment records 
dated from February 1995 to September 1996.  Specifically in 
May 1996 during a Persian Gulf Registry examination the 
veteran reported that she did not have problems during 
service, but that since her return she developed problems 
with memory loss.  

During a May 1997VA neuropsychiatric examination for 
evaluation of complaints of migraine headaches, the veteran 
also complained of problems with depression including poor 
concentration and forgetfulness.  The examiner noted the 
veteran lived alone and was not working due to a wrist 
injury.  She was previously employed as a nurse but was no 
longer able to lift patients.  However, the veteran stated 
that she noticed the depression years ago after she left the 
Navy.  Currently she was not in counseling or taking 
medication.  She stated that she was under stress due to 
financial pressure and worried constantly about her problems.  
The clinical assessment included dysthymic disorder.  

VA outpatient treatment records dated from October 1996 to 
April 1999 show evaluation and treatment for unrelated 
gastrointestinal complaints and complaints of hearing loss, 
foot problems, and acne.  

During her February 2000 Board hearing, the veteran testified 
that she had not experienced any symptoms of memory loss 
during service but that her problems began after separation.  
She testified that she first experienced problems with memory 
and concentration in 1994 as a nursing student.  She stated 
that if she did not concentrate she lost her train of 
thought, routinely misplaced items and had to write 
everything down.  She testified that she goes off into a daze 
while driving especially on a long trip.  She also testified 
that she first sought treatment in 1996 and that despite her 
complaints, physicians have not been able diagnose her 
problem.  

In an April 2000 statement the veteran's treating VA 
physician reported that the veteran had been under her care 
for the past 2 years.  The physician also noted the veteran's 
chronic complaints, which she reported as being disabling, 
and which could qualify under the claim category of 
"undiagnosed illness."  The veteran reported difficulties, 
primarily with short-term memory, and stated that this often 
interfered with her daily work and activities of daily 
living.  

During neuropsychiatric examination in January 2001, the 
veteran complained of memory difficulties since 1996.  She 
reported that her short-term memory was good if she stayed 
focused.  However if her mind drifted she would become 
forgetful.  The veteran then stated that having to 
concentrate also made her forgetful.  The veteran stated that 
as a nurse she was required to administer medications and 
that she must stay focused in order to keep her job.  She 
stated that while at home she was forgetful in that she would 
go from one place to the other and forget the reason she went 
there, however this was sporadic.  She denied any depression 
and her history was negative for psychiatric hospitalization.  
However sometime in 2000 she was sent to a memory class at 
the VA in Durham.  At that time she had to read a story for 
15 minutes and then discuss it.  She stated that although she 
was told that her memory was "good," she thought it was a 
waste of time.  Her current psychological level of 
functioning was summarized as the veteran being employed full 
time and providing all her routine self care.  It was further 
noted that her physical health was not good in that she was 
having a lot of various aches and pains.

The examiner described the veteran as alert and cooperative 
during the examination.  There was no loosened association or 
flight of ideas.  There were no bizarre motor movements or 
ticks.  Her mood was pleasant but a bit tense.  Her affect 
was appropriate and there was no homicidal or suicidal 
ideation.  There were no nightmares, flashbacks or intrusive 
thoughts.  There were also no delusions or hallucinations, 
and no ideas of reference or suspiciousness.  She was 
oriented times three.  Insight and judgment appeared to be 
adequate, as was intellectual capacity.  Her memory both 
remote and recent was good.  There was no evidence of a 
psychiatric disorder.

After a review of the evidence, the Board concludes that the 
record does not support the veteran's contentions that she 
has a memory loss disability for compensation purposes.  
Service medical records are negative for treatment or 
diagnosis of symptoms associated with a memory loss disorder.  
Further the veteran does not assert, and the record does not 
establish, that any complaints in this regard are the result 
of any specific in-service incident, such as head trauma.  
While the veteran has consistently complained of memory loss 
and concentration difficulties, the evidence fails to 
indicate that she has received a definitive current diagnosis 
of any memory loss disorder.  In this regard, the Board notes 
that although the veteran has articulated subjective 
complaints of memory loss at the time of VA examinations and 
in her testimony as evidence of "objective indications of 
chronic disability," as contemplated by 38 C.F.R.  3.317(a), 
the Board cannot dismiss the examinations of record, which 
have been consistently negative for any evidence of an actual 
disorder manifested by such symptomatology.  Although a VA 
physician from the Durham VA Women's Health Clinic in April 
2000 ambiguously referred to chronic complaints that the 
veteran reported as being disabling and may qualify under the 
claim category of "undiagnosed illness," the evidence of 
record as a whole fails to document the presence of any 
identifiable memory disability.  In fact, the examiner who 
performed the 2001 VA examination specifically noted the 
veteran's memory was "good."  Neurological and psychiatric 
examiners found no detectable abnormalities.  

In light of the above, the Board concludes that service 
connection for a memory disability is not warranted.  Towards 
this end, a central requirement for service connection under 
38 C.F.R. § 3.317 is that objective evidence perceptible to 
an examining physician be present.  In this regard, as noted 
above, the physicians who examined the veteran could not find 
evidence establishing that the veteran had memory loss.  
Similarly, to the extent that the veteran is claiming service 
connection for memory loss on a direct incurrence basis, the 
Board has found no evidence that the veteran currently 
suffers from a memory disability that had its onset in 
service.  Accordingly, service connection on this basis is 
also not warranted.

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the 
Court has held, the regulatory definition of "disability" 
is the ". . . impairment of earning capacity resulting from 
such diseases or injuries and their residual conditions . . 
." 38 C.F.R. § 4.1 (2001); Hunt v. Derwinski, 1 Vet. App. 
292, 296 (1991).

Hence, a memory "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  Although 
the veteran has asserted that she currently suffers from 
memory loss, she has offered no medical evidence, which 
indicates that these complaints are manifestations of an 
actual medical disorder.  On the contrary, all relevant 
examination and testing results by VA physicians were normal 
with no abnormalities or disorders found.  In the absence of 
a current disability, as defined by governing law, the claim 
must be denied.  Therefore, for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence of record is against the veteran's claim for 
service connection for memory loss.

B.  Headaches

The veteran contends that she has a headache disorder as a 
result of her service in the Persian Gulf.  Service medical 
records from the veteran's period of service from 1973 to 
1976 are entirely negative for complaints, findings or 
treatment of symptoms associated with headaches.  At her 
August 1976 discharge examination, all findings were normal.  
Service medical records from her period of service from 1990 
to 1992 are likewise negative. 

Post-service VA outpatient treatment records dated from 
February 1995 to September 1996 show periodic evaluation and 
treatment for complaints of headaches.  The veteran was first 
treated in April 1995 for a headache in the left temple.  At 
that time there were no associated chills, fever, radiation 
or photophobia and the veteran denied other medical problems.  
In June 1995, she was evaluated for tension headaches in the 
right temporal region.  She stated that she was under a lot 
of stress and denied a history of diabetes, hypertension or 
coronary artery disease.  There was no evidence of 
photophobia, diplopia or blurred vision.  In February 1996 
the veteran was treated for headaches diagnosed as migraines.  
At that time the veteran reported that she was under 
particular duress because of repeated wrist surgeries.  
Neurological evaluation revealed no focal motor or sensory 
deficit.  The fundi were not visualized secondary to 
photophobia.  

Of note is a March 1996 entry, which showed the veteran was 
evaluated for persistent right temple pain, diagnosed as 
migraines.  There were no visual problems, dizziness, nausea 
or vomiting.  She denied other neurological symptoms.  She 
reported the onset of the headaches as approximately one-year 
ago.  Neurological evaluation revealed mild scalp tenderness 
distal to the right temple.  Cranial nerves II through XII 
were intact.  Sensory was intact and Romberg testing was 
negative.  Reflexes were 2+ and equal for the biceps, 
triceps, brachioradialis, knees and ankles.  Toes were 
downward going.  Coordination was intact and gait was normal.  
Strength was 5/5 for the both the upper and lower extremities 
bilaterally.  The clinical impression was atypical for 
migraine - probable tension headaches.  On follow-up 
examination the veteran attributed her headaches to "tension 
and stress."  She reported that she was receiving Worker's 
Compensation and dealing with "lawyers and multiple bills."  
She noted the headaches occurred at the beginning of the 
month when bills needed to be paid and improved once a plan 
for payment was in place.  The diagnosis was tension 
headaches.  

During the May 1996 Persian Gulf Registry examination, the 
veteran reported that she had no problems during service, but 
that since separation she had developed headaches.  During a 
neurological evaluation in June 1996 the veteran reported a 
history of headaches since 1995.  There was no history of 
head or neck injury.  The clinical impression was common 
migraines and mild depression.  In July 1996, the veteran was 
evaluated for complaints of an increase in the frequency of 
the headaches.  In August 1996 the veteran was evaluated for 
continued complaints of headaches.  She underwent a magnetic 
resonance imaging (MRI) study at that time, which was 
negative.  The clinical impression was common migraines with 
some atypical features.  By October 1996, the veteran noted a 
decrease in the frequency of headaches.  At that time she was 
noted to have typical right frontal migraines with nausea, 
photophobia but no aura or weakness.

The report of a VA neuropsychiatric examination in May 1997 
shows the veteran complained of migraine headaches since 
1994.  She reported 2 to 4 headaches per month lasting for 
two days.  Associated symptoms included photophobia, nausea, 
vomiting and irritability.  The headaches were noted to 
increase in severity with noise, bright lights and activity.  
The rest of the neurologic examination was described as 
"o.k."  The veteran also complained of problems with 
depression including poor concentration and forgetfulness.  
She stated that she lived alone and was not working due to a 
wrist injury.  She had been previously employed as a nurse 
but was no longer able to lift patients.  The veteran stated 
that she noticed the depression years ago after she left the 
Navy.  Currently she was not in counseling or on medication.  
She stated that she was under stress due to financial 
pressure and worried constantly about her problems.  The 
clinical assessment was migraine headaches and dysthymic 
disorder.  

VA outpatient treatment records dated from July 1997 to May 
1999 show continued treatment for complaints of headaches.  
In June 1998 the veteran was evaluated for typical migraines 
with photophobia and nausea.  There were no focal 
neurological symptoms.  

During the February 2000 Board hearing, the veteran testified 
that she began experiencing headaches in 1994.  She testified 
that the headaches were right-sided, indicating a sensitivity 
to light and lasted anywhere from 12 to 24 hours up to three 
days.  The headaches could occur weekly generally during the 
midday or evening.  She testified that she first sought 
treatment in 1995 and was sent to a neurologist for a MRI, 
which was negative.  She testified that although the 
headaches have been diagnosed as migraine and tension 
headaches the physicians have not properly diagnosed her.  

In an April 2000 statement, the veteran's VA treating 
physician noted that although the veteran's headaches had 
been labeled as migraines in the past, they had features of 
muscle tension as well and based on presentation did not fall 
into a clear-cut diagnostic category.  The physician also 
noted that neurologic exams have never revealed any focal 
deficit and the headaches were not accompanied by associated 
symptoms or classic migraine prodrome.

On VA examination in January 2001, the examiner noted the 
veteran appeared tired and complained of headaches.  Blood 
pressure was 136/86 and regular times two, pulse was 64 and 
regular and respirations were 8 and comfortable.  Examination 
of the head and face was unremarkable.  The veteran wore 
glasses with no complaints.  The pupils were round, equal and 
reacted adequately to light and accommodation.  However, 
light bothered her eyes in association with the headaches.  
Evaluation of the nose, sinuses, mouth and throat was within 
normal limits.  Cardiovascular examination was also normal.   
The veteran described two types of headaches.  One type was 
more of a tension-type band across the top frontal area of 
her head and other times she had migraine-like headaches 
associated with some vertigo and sickness which may last days 
instead of an hour or two before it had worn out.  The 
veteran stated that she had been having headaches for the 
past five years, occurring from one to two times per month up 
to four to five times week.  She reported that they could 
last anywhere from one to four days.  They were located in 
the frontal and bitemporal area and were described as 
sometimes dull and other times sharp.  On other occasions the 
headaches were steady and at times throbbing.  There was no 
known aggravating factor and rest and Motrin relieved them.  
She said that occasionally she has had Toradol injections but 
none in the past six months.  The headaches have not changed 
in intensity, duration or frequency.  There was no aura and 
no associated symptoms.  The veteran stated that in the past 
six months she has missed one to two days of work because of 
persistent headaches.  

On neurological examination, the veteran was alert and 
cooperative.  Examination of the cranial nerves was as 
follows: 2 - vision was grossly within normal limits; 3, 4 
and 11 were intact to all extraocular movements; 10 and 12 
were intact to facial muscle strength testing.  Facial 
sensory testing was intact to light touch; 9, 10, 11 and 12 - 
voice gag and swallow were within normal limits.  Trapezii 
and sternocleidomastoid strength were both within normal 
limits.  The tongue was midline without deviation.  
Evaluation of the motor system showed no evidence of 
asymmetry, involuntary movements, weakness or atrophy.  
Muscle tone was within normal limits.  Deep tendon reflexes 
were symmetrical and normal active.  Pain and sensory tracts 
were intact.  Coordination was intact with finger-to-nose 
testing.  The diagnosis was headaches, tension and migraine, 
mixed type.  

With respect to the veteran's allegation that she suffers 
from an undiagnosed illness that had its onset in the Persian 
Gulf, the Board notes that while her headaches have been 
variously diagnosed as migraine, and tension, they have been 
attributed to known etiologies by competent medical 
authority.  Since there is, of record, medical evidence 
attributing the veteran's claimed undiagnosed illness to 
clinical-diagnosed disorders, entitlement to service 
connection under 38 C.F.R.  3.317 is precluded.  See also 
VAOPGCPREC 8-98.  Hence, the only applicable basis for a 
grant service for the claimed disability that remains is on a 
direct basis.  

Service medical records document no complaints of headaches 
during service.  The veteran does not assert, nor does the 
record reasonably raise, that any complaints in this regard 
are the result of any specific in-service incident, such as 
head trauma.  The first documented report of headaches was in 
April 1995.  At that time and subsequently, the veteran has 
consistently reported the onset of headaches about two to 
three years after service discharge.  Further, there is also 
no medical evidence linking the diagnosed headaches to 
service.  There is no medical opinion, for example, 
suggesting that the veteran's headaches had their onset in 
service, and the Board observes that the veteran has 
consistently stated the contrary.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for headaches.  The reasonable doubt doctrine is 
not applicable in this case as the evidence is not evenly 
balanced.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

C. Joint Pain

Service medical records from the veteran's period of service 
from 1973 to 1976 reflect no findings, treatment, or 
diagnoses of joint pain.  In March 1973 the veteran was 
treated on one occasion for a swollen right ankle.  The 
veteran complained of pain in the area of the Achilles tendon 
when walking.  The diagnosis was probable tendo-synovitis.  
At her August 1976 discharge examination, all findings were 
normal.  Service medical records for her period of service 
from 1990 to 1992 are negative complaints or treatment of 
generalized joint pain. 

Post-service VA outpatient treatment records dated from 
February 1995 to September 1996 show that in October 1995 the 
veteran was evaluated for right wrist sprain sustained in a 
fall at work.  X-rays were negative.  The veteran was fitted 
with a removable wrist splint.  The clinical impression was 
rule out navicular fracture.  

On VA general medical examination in May 1997, the veteran 
stated that she had intermittent pains in her knee and ankle 
joints since she was child, worse in bad weather.  She also 
reported intermittent swelling of her ankles but there was no 
specific information regarding aggravating factors or flares 
of pains in these joints.  Her main problem, however, had 
been with her right wrist joint for which surgery in May 1996 
was done with resultant fixation of motion and constant pain.  
Right wrist examination revealed use of a brace with a well-
healed 4-inch surgical scar over the palmar surface with 
acute tenderness on pressure.  The examiner noted total loss 
of motion of the wrist joint with fixation, but no specific 
deformity.  Weakness of the fourth and fifth fingers was 
present with a 50 percent decrease in right grip strength but 
the fingers demonstrated normal dexterity.  There was no 
specific sensory or motor abnormalities otherwise detected.  

Bilateral knee examination revealed no evidence of swelling, 
tenderness, or deformity, loss of motion, abnormality or 
apparent dysfunction.  X-rays were negative.  Similarly, 
bilateral examination of the ankles revealed no swelling, 
tenderness, deformity, loss of motion, abnormality or 
apparent dysfunction.  The veteran could toe/heel, hop, squat 
and bear weight on each leg without evidence of pain.  X-rays 
were negative.  The diagnoses was history of status post 
operative right wrist with joint fixation and weakness of the 
4th and 5th fingers with X-ray evidence of degenerative joint 
disease; bilateral knee pain without X-ray evidence of 
disease and bilateral ankle pain without X-ray evidence of 
disease.  

Private medical records from Duke University Medical Center 
and Duke Hospital dated from October 1995 to November 1997 
show continued evaluation and treatment of the veteran's 
right wrist.  

Other treatment records show that in July 1997, the veteran 
was evaluated for a two-week history of left hip pain 
diagnosed as left hip strain.  She reported a history of 
falling on her hip two years before but denied any previous 
problems.  She complained of increased pain with cloudy 
weather but denied any change in pain with activity or 
inactivity.  She denied problems with ambulation, but did 
note that it seemed to be worse with standing on her feet all 
day.  In September 1997, the veteran was noted to have 
moderate lumbar scoliosis and mild to moderate degenerative 
disc disease at L1-2, L2-3.  X-rays were of the hips were 
negative.  

VA outpatient treatment records dated from October 1996 to 
May 1999 show evaluation and treatment for unrelated 
gastrointestinal complaints and complaints of hearing loss, 
foot problems and acne as well as continued treatment for 
complaints of right wrist pain.  

During her February 2000 Board hearing, the veteran testified 
that the joint pain and swelling primarily involved the knees 
and ankles and began in 1996.  She testified that despite a 
negative examination, the physician was unable to make a 
diagnosis.  She testified that the symptoms were not a daily 
occurrence but rather more occasional.  She did not indicate 
problems with any other joints.  The veteran gave testimony 
regarding an unrelated cartilage problem with her right knee 
for which she underwent surgery and was issued a knee brace.  
She specifically testified that the cartilage problem was not 
part of her undiagnosed illness claim.  

In April 2000, the veteran's VA treating physician noted that 
although the veteran had specific orthopedic problems in a 
knee and wrist, she had generalized arthralgia as well.  In 
addition, all the veteran's serologies for potential 
rheumatologic diagnoses were negative and she had not been 
found to have an inflammatory arthritis or significant 
osteoarthritis, to which her arthralgia could be attributed.

The veteran underwent VA musculoskeletal examination in 
January 2001.  The examiner noted that the veteran did not 
have general muscle aches or weakness but rather had some 
specific joint problems on examination.  Examination revealed 
flat feet, which were quite apparent with slight hallux 
valgus drift.  The veteran reported some occasional aching of 
the feet, but there was no tenderness over the first 
metatarsophalangeal joint.  She had some flattening of the 
medial longitudinal arch with slight foot pronation.  Gait 
was normal and she could stand on toes and heels without 
complaint.  There was no evidence of tenderness.  However, 
the veteran had some soreness about her right ankle and 
aching from time to time as well as occasional swelling after 
standing.  At the time of the examination there was minimal 
puffiness but no tenderness around the right lateral 
malleolus.  She had normal motion and strength with 20 
degrees of dorsiflexion and 30 degrees of plantar flexion 
bilaterally.  Radiologic studies were normal and the examiner 
stated that there was no abnormality found.  

The veteran also reported increasing discomfort in the 
lateral aspect of the right knee with recent onset as she 
previously only experienced tired legs on occasion.  There 
was no history of significant injury although she previously 
underwent arthroscopic surgery during which loose cartilage 
was discovered and removed.  Since then the veteran has had a 
knee brace which keeps her more comfortable when working.  
Now occasionally she has some aching in bad weather at the 
right knee.  On examination, external appearance of the knee 
was normal, with healed arthroscopy portals, and minimal 
tenderness of the left supra parapatellar area.  Range of 
motion showed normal extension to 0 degrees and flexion to 
140 degrees, which was comfortable.  Although the veteran was 
wearing a brace, the knee was stable to stress and she had no 
symptoms on deep knee bend.  

The veteran also had a complaint with the right wrist.  She 
reported an injury to her right wrist after a fall in 1995.  
She did not think it had been fractured and did not know why 
the wrist began to deteriorate.  The record reflects that she 
underwent surgery to remove necrotic tissue with follow-up 
surgery involving a bone graft for stability.  The veteran 
noted aching in the right wrist and she wore a splint for 
comfort.  She had a thin 4-inch scar on the dorsum of the 
right wrist, which was not tender and non-retracted.  Range 
of motion was reduced.  She had dorsiflexion only to 50 
degrees and palmar flexion to 80 degrees.  Radial deviation 
was 15 degrees and ulnar only 20 degrees.  Contralateral 
unaffected side had ulnar deviation to 30 degrees and radial 
at 20 degrees.  The veteran could make a good grip with the 
right hand.  

The veteran also complained of some aching in the back and 
tiredness in the back at the end of the day.  She stated that 
she entered the Navy with known scoliosis in the lumbar 
region.  On examination, it was apparent that the veteran had 
more prominent left paralumbar thoracal muscles than on the 
right.  This was largely developmental according to history 
with scoliosis in the lumbar spine.  On palpation there was 
minimal tenderness in the paralumbar region.  Motion was 
normal with extension to 20 degrees, forward flexion to 80 
degrees with discomfort after 50 degrees.  Lateral flexion 
was 40 degrees bilaterally and rotation was 20 degrees to the 
left and 20 degrees to the right with some discomfort at the 
left.  She did not have a radiculitis secondary to same.  
There was no weakness in the lower extremity and no sensory 
deficit noted.  The reflexes were intact.  

The pertinent diagnoses included pes planus bilateral, mildly 
symptomatic; arthralgia of the right ankle, secondary to pes 
planus with no degenerative changes; right knee injury with 
cartilage loose body, post operative arthroscopy; right wrist 
injury with necrosis, postoperative times two with bone graft 
fusion and reduced motion; scoliosis of the lumbar spine, 
developmental and symptomatic with no X-ray evidence of 
degenerative changes.  The examiner concluded that there was 
no undiagnosed illness attributable to the Gulf War found on 
examination.  

The veteran seeks service connection for joint pain due to an 
undiagnosed illness.  At the time the veteran filed her 
initial claim, she complained of, among other things, 
problems with her knees and ankles since childhood, as well 
as her right wrist.  It appears that she later reported 
problems with her lumbar spine and left hip.  At a hearing 
before the Board, the veteran again testified that she 
experienced occasional joint pain of the knees and ankles as 
well a specific right knee problem.  When asked about joint 
pain during the January 2001 VA examination, she specifically 
reported complaints in the right wrist, right knee, right 
ankle, lumbar spine and feet.  Based on the veteran's 
testimony and the current posture of the claim, the Board 
finds that the veteran's claim for joint pain due to 
undiagnosed illness includes her right knee, right ankle, 
right wrist, lumbar spine, left hip and feet.

However, review of the evidence of record reveals that the 
veteran has multiple orthopedic disabilities, and that each 
of the "conditions" claimed above has been associated with 
a known clinical diagnosis.  For example, the veteran is 
diagnosed as having pes planus bilaterally; right ankle 
arthralgia secondary to pes planus; right knee injury with 
cartilage loose body, post operative arthroscopy; right wrist 
injury with necrosis, postoperative times two with bone graft 
fusion and reduced motion; scoliosis of the lumbar spine, 
with no X-ray evidence of degenerative changes and left hip 
strain.  Therefore, the Board finds that there is no medical 
evidence that the veteran has a current disability from joint 
pain not attributable to a known clinical diagnosis.  38 
C.F.R. § 3.317; See also VAOPGCPREC 8-98.  

Considering these claims on a direct basis, the Board notes 
that there is no indication in the service medical records 
that the veteran complained of generalized joint pain, pes 
planus, right knee injury, right wrist injury, right ankle 
arthralgia, lumbar scoliosis and left hip strain and none of 
these disabilities have been related to either of the 
veteran's periods of service.  The Board concedes that the 
veteran has complained of joint pain following service.  Her 
February 2000 testimony before the Board, however, places the 
onset of symptoms sometime in 1996.  Moreover, there is no 
medical evidence of treatment for any of these disabilities 
prior to 1995, 3 years after her discharge from service and, 
as noted above, there is no medical evidence that relates any 
of these disabilities with the veteran's service.

As previously noted the veteran's service medical records do 
not contain any references to joint pain, with the exception 
of right ankle tendo-synovitis in March 1973.  However, the 
episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
medical records on file reflecting further complaints, 
evaluation or treatment during the remaining months of 
service.  The veteran's separation examination was negative 
for any residual right ankle disability.

The post-service medical evidence shows, the veteran's 
current right ankle arthralgia has been linked to pes 
planus-a condition that is not service connected.  Having 
carefully examined all evidence of record in light of the 
applicable law, the Board concludes that the veteran does not 
currently have a right ankle disability related to service.  

With respect to the right wrist, the extensive medical 
evidence establishes that she has significant post-service 
treatment for a right wrist injury.  However, the veteran and 
the treating physicians have attributed this pain to an 
injury that the veteran sustained after her return from the 
Persian Gulf.  Similarly, the diagnosed left hip strain was 
also attributed to a post-service injury.

The veteran also is currently diagnosed as having scoliosis 
of the lumbar spine.  This condition has been characterized 
as a developmental defect by medical examiners.  In general, 
congenital or developmental defects may not be service-
connected because they are not considered disabilities under 
VA law and regulations.  38 C.F.R. § 3.303(c) (2001).  
However, service connection may be available for disability 
due to congenital or development defects where a superimposed 
injury occurs during, or as a result of, active service.  
VAOPGCPREC 82-90 (July 18, 1990).  Under these circumstances, 
service connection may be granted if the evidence as a whole 
shows that the manifestations of the disease in service 
constituted an "aggravation" of the disease.  In this case, 
the veteran cannot establish service connection for 
disability due to lumbar scoliosis as that condition was 
asymptomatic both on entry and separation for periods of 
active service, and there is no evidence of a superimposed 
injury during or as a result of service.  After service, 
there was no evidence of any treatment for the condition for 
many years.

The preponderance of the evidence shows that the veteran's 
joint pains and swelling are unrelated to service.  There is 
no medical opinion that any of the foregoing disabilities had 
their onset during service and the Board observes that the 
veteran has consistently stated the contrary.  Moreover, the 
veteran does not contend, and the evidence does not show, 
that they were the result of injury sustained during a period 
of inactive duty.  The Board concludes that service 
connection on a direct incurrence basis is not warranted.


D.  Menstrual Disorder

A review of the veteran's service medical records for her 
first period of service reveals that in March 1973 she was 
treated for complaints of pruritic discharge.  In May 1973, 
the veteran was treated for vaginal discharge and itching 
diagnosed as Trichomonas.  A January 1974 Health History 
report was negative for complaints, findings or diagnosis 
associated with a menstrual disorder.  In November 1975, the 
veteran was evaluated for pruritic welts in the suprapubic 
area as a result of taking birth control pills.  In February 
1975, she was evaluated for a Bartholin's cyst in the left 
pelvic area.  In December 1975, the veteran was treated with 
Flagyl presumably for a vaginal infection.  In March 1976, 
she was treated for yeast infection.  

Service medical records for the veteran's second period of 
service reflect that in April 1990 she was treated for 
bacterial vaginitis.  She was treated repeatedly for 
vaginitis in January 1991, May 1991 and August 1991.  The 
veteran's February 1992 separation examination report showed 
pelvic examination was normal.  She did not complain of any 
gynecological problems.  

VA outpatient treatment dated from February 1995 to September 
1996 show that during evaluation in February 1995 the veteran 
reported her menstrual cycle was 28 to 29 days with five days 
duration.  She complained of severe cramping and clotting 
during her cycle.  During an evaluation in March 1995 the 
veteran complained of itching and burning stating that she 
had similar symptoms before diagnosed as trichomoniasis.  A 
pathology report showed cervical, vaginal and endocervical 
material and cellular changes consistent with inflammation, 
diagnosed as yeast vaginitis.  In September 1995, the veteran 
inquired about a hysterectomy because of severe monthly 
menstrual cramping.  She denied other menstrual problems.  
These records also show the results of an annual Pap smear in 
March 1996 were normal and that the veteran's previous 
menstrual period was regular, lasting 5 days.  The veteran 
was positive for dysmenorrhea.  

During a Persian Gulf Registry examination in May 1996 the 
veteran reported that she had no problems during service, but 
that since her separation her menstrual periods had 
shortened.  Additional VA outpatient treatment records show 
that in February 1997 the veteran was treated for symptoms 
diagnosed as yeast vaginitis.  Subsequent gynecological 
examination in March 1997, showed the veteran's previous 
menstrual period was regular lasting 5-6 days.  

During VA gynecological examination in May 1997 the veteran 
complained that she was going through early menopause.  Her 
symptoms included irregular cycles with a decrease in 
duration, fatigue, irritability, nightsweats and hot flashes 
for the past two years.  She was being followed at the Durham 
VA Medical Center as well as the Women's Clinic.  A previous 
pelvic examination and Papanicolaou (Pap) smear in March 
1997, were both normal.  The diagnosis was premature 
menopause (perimenopausal state).  The examiner noted that 
serum FSH (follicle stimulating hormone) level did not 
confirm this and that the veteran was not on hormone 
replacement therapy.

In June 1997, the veteran was evaluated for symptoms 
associated with menopause.  She complained of irregular 
periods, hot flashes, nightsweats, and irritability.  Her 
previous Pap smear and examination were both normal.  In 
March 1998, the veteran complained that she was still having 
hot flashes and irregular menstrual periods.  The examiner 
noted that all Pap smears in the past had been normal and FSH 
was also normal.  The clinical impression was normal 
gynecologic examination and possible perimenopause.  Later 
that month the veteran reported that her menses had been 
regular until last month when she had two.  The length of the 
bleeding varied from 3 to 7 days.  The veteran reported hot 
flashes for three years.  Recent FSH levels were normal and 
all Pap smears in the past were normal.  There was no history 
of fibroids and no prior intermenstrual bleeding.  The 
veteran denied prior gynecological problems.  The clinical 
impression was normal gynecological examination.  On follow-
up examination in October 1998 the veteran reported normal 
monthly menses.  The menses may be 26 to 28 days with two 
menses in a particular month, but not very frequent.  She 
reported no new problems but was still experiencing hot 
flashes.  The clinical impression was regular menses.  In 
March 1999 the examiner noted the veteran's previous 
menstrual period was regular with no problems.  All Pap 
smears in the past were noted as normal and current 
gynecologic examination was also normal.  

A VA outpatient treatment record dated in March 2000 shows 
the veteran had regular menses of 3-1/2 days and denied 
gynecological problems.  She reported that previously her 
menses were 7 days but were now down to 3-1/2 days with 
occasional hot and cold flashes.  The clinical impression was 
normal gynecological examination.  

During her April 2000 Board hearing, the veteran testified 
that in service her menses would last seven days and that 
sometime in 1994, her menses changed to three days.  She 
testified that she was in her early 40s when this occurred.  
She also testified that she had hot and cold flashes but that 
blood work had come back normal.  The veteran testified that 
physicians did not know why her body was going through these 
changes so early and have been unable to offer a diagnosis.

In an April 2000 statement, the veteran's treating VA 
physician noted symptoms consistent with a "perimenstrual 
syndrome," including mood lability, hot flashes and 
intermittent menstrual irregularity.  The veteran was 
suspected of being peri-menopausal, but despite predominately 
regular menses and normal FSH levels had continued to have 
hot flashes.  

On gynecological examination in January 2001 the veteran 
reported that for the past 4 to 5 years she has had 
progressive changes in her menstrual cycle.  Initially her 
periods lasted 7 days, decreased to 5, then 3 and currently 
were lasting approximately 2 to 2-1/2 days.  She has hot 
flashes and nights sweats, but has not received any 
symptomatic treatment.  She had a serum FSH done 
approximately two weeks ago with a reported level of 8, which 
was still fairly normal.  She stated that she had been 
refused any type of hormonal treatment for her symptoms 
because her FSH was not elevated enough.  Her Pap smear last 
year was negative and pelvic examination revealed the 
external genitalia were normal.  The cervix was clean.  The 
uterus was small, anterior and mobile.  Adnexal examination 
was clear and rectovaginal evaluation was negative.  The 
diagnosis was normal gynecologic examination and 
perimenopausal bleeding patterns with normal FSH levels.  The 
examiner concluded that there was no indication that this 
came about as a result of the veteran's service in the Middle 
East.  

The Board notes, initially, that the post-service evidence 
shows the veteran's complaints of menstrual irregularities 
and reflects diagnoses of premature menopause and 
dysmenorrhea.  To the extent that the veteran's complaints 
have been specifically attributed to an identifiable cause, 
they are not manifestations of an illness, which cannot be 
attributed to any known clinical diagnosis, and service 
connection under section 3.317 is precluded.  As indicated, 
the Persian Gulf War presumption of service connection does 
not apply to such "diagnosed" diseases.  VAOPGCPREC 8-98. 

Considering whether service connection for a menstrual 
disorder is warranted on a direct basis, the Board notes that 
a review of the veteran's service medical records for all 
periods of service reveal several diagnoses of gynecological 
infections, including bacterial vaginitis, yeast and 
trichomoniasis, for which she was given medicated creams.  
The physician who examined the veteran, for separation 
purposes, in February 1992, did not note the presence of any 
gynecological infections, and the results of the pelvic 
examination were within normal limits.  Therefore, these 
gynecological infections appear to have been acute and 
transitory in nature.

The first post-service evidence of a menstrual disorder is in 
a Persian Gulf Registry examination report dated in May 1996 
which shows that the veteran complained of shorter menses.  
At that time and subsequently, the veteran has consistently 
reported the onset of early menopause about two to four years 
after service discharge.  No medical evidence has been 
submitted to show the veteran now has premature menopause 
related to service, or that she has any residual disability 
from the acute and transitory gynecological infections in 
service.  There is no medical opinion, for example, 
suggesting that the veteran's disorder had its onset in 
service, and the Board observes that the veteran has 
consistently stated the contrary.  The Board concludes that 
service connection on a direct basis is not warranted.

E.  Chronic Fatigue

Service medical records from the veteran's period of service 
from 1973 to 1976 are entirely negative for complaints, 
findings or treatment of symptoms associated with chronic 
fatigue.  On discharge examination in August 1976, all 
findings were normal.  Service medical records from her 
period of service from 1990 to 1992 are likewise negative. 

VA outpatient treatment records show that during Persian Gulf 
Registry examination in May 1996 the veteran reported that 
she had no problems during service, but that since her 
separation she was frequently and had trouble sleeping.  
Other VA and private treatment records dated from 1996 to 
1999 primarily show treatment for multiple unrelated 
disorders.

At her Central Office hearing in February 2000, the veteran 
testified that she first experienced symptoms with chronic 
fatigue in 1995 around the same time she began to experience 
memory loss and headaches.  She testified of a constant 
tiredness no matter how much she slept.  She also testified 
that despite her constant complaints doctors have not been 
able to diagnose her fatigue problem.  

In an April 2000 statement the veteran's treating VA 
physician indicated the chronic fatigue had no clear etiology 
but that there were some recent problems with iron deficiency 
anemia due to gastrointestinal and menstrual blood loss.  The 
physician also noted that thyroid function tests in the past 
were normal.

On VA examination in January 2001 the examiner noted the 
veteran appeared tired.  Blood pressure was 136/86 and 
regular times two, pulse was 64 and regular and respirations 
were 8 and comfortable.  She was questioned in detail 
regarding her symptoms of fatigue or tiredness.  She reported 
that she slept "like a rock" and had no problems with 
disturbed sleep.  She described herself as tense, driving and 
working whether or not she felt tired.  She had not missed 
time from work or reduced her days or received specific 
treatment because of it.  She recognized herself as not being 
weak but rather being tired and having difficulty achieving 
full rest.  The veteran had not experienced a debilitating 
fatigue that would reduce her level of activity to the 50 
percent level.  While the symptoms have been more prominent 
the last two to three years, she indicated that she 
experienced some of this upon return from the Persian Gulf.  
The examiner noted the veteran did not have an acute onset of 
the condition or a condition associated with pharyngitis or 
adenopathy.  Further, she did not describe a fatigue that 
lasts for a day after exercise itself.  The clinical 
assessment was chronic fatigue was not found on examination.  
The examiner concluded that there was no undiagnosed illness 
attributable to Gulf War found on examination.  

After a review of the evidence, the Board concludes that the 
record does not support the veteran's contentions that she 
has chronic fatigue.  Service medical evidence is negative 
for treatment or diagnosis of a chronic fatigue disorder.  
Further, while the veteran has reported post-service 
complaints of chronic fatigue, the evidence fails to indicate 
that she has received a definitive current diagnosis of any 
chronic fatigue disorder.  In this regard, the Board notes 
that while the veteran has articulated subjective complaints 
of chronic fatigue, at the time of VA examination in January 
2001 and in her testimony as evidence of "objective 
indications of chronic disability," as contemplated by 38 
C.F.R.  3.317(a), the Board cannot dismiss the examination of 
record, which is negative for any evidence of an actual 
disorder manifested by such symptomatology.  In fact the 
examiner who performed the 2001 VA examination specifically 
concluded there was no undiagnosed illness attributable to 
the Gulf War. 

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  Towards this end, a 
central requirement for service connection under 38 C.F.R. § 
3.317 is that objective evidence perceptible to an examining 
physician be present.  In this regard, the physicians who 
examined the veteran could not find evidence that would show 
that the veteran had chronic fatigue.   Similarly, to the 
extent that the veteran is claiming service connection for 
chronic fatigue on a direct incurrence basis, the Board has 
found no evidence that the veteran currently suffers from any 
chronic fatigue disability that had its onset in service. 

As indicated above, under the pertinent legal authority a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau, 
2 Vet App at 141; Brammer, 3 Vet. App. at 223.  A current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich, 104 F.3d at 1328; Chelte, 10 Vet. 
App. at 268.  As the Court has held, the regulatory 
definition of "disability" is the ". . . impairment of 
earning capacity resulting from such diseases or injuries and 
their residual conditions . . ." 38 C.F.R. § 4.1 (2001); 
Hunt, 1 Vet. App. at 296.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although she has asserted that she currently suffers from 
chronic fatigue, she has offered no medical evidence, which 
indicates that this complaint is a manifestation of an actual 
medical disorder.  Various post-service military and VA 
treatment records have been obtained, but do not show ongoing 
treatment for chronic fatigue.  Moreover, the examiner who 
performed the 2001 VA examination specifically concluded 
chronic fatigue was not found on examination and that the 
veteran's symptoms were not in the pathologic pattern 
attributable to chronic fatigue syndrome.  Therefore, for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence of record is against the 
veteran's claim for service connection for chronic fatigue on 
a direct incurrence basis.

III.  Conclusion

In reaching each of the above conclusions, the Board has 
carefully considered the veteran's statements and testimony 
in support of her claims as well as the fact that she is an 
licensed practical nurse.  However, the record does not 
establish that has specialized medical training or expertise 
to offer an opinion as to the etiology of each of the 
disabilities for which service connection is sought.  Hence, 
her assertions in this regard have no probative value.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Even assuming, arguendo, that the 
veteran's position as a licensed practical nurse gives her 
some knowledge as to some or all of the disabilities for 
which service connection is sought, her opinions as to the 
source of these disabilities are outweighed by the other 
evidence of record.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine with respect to each issue on 
appeal.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991). 



ORDER

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for joint pain, to include as due to an 
undiagnosed illness, is denied.

Service connection for menstrual disorder, to include as due 
to an undiagnosed illness, is denied.

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness, is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

